Citation Nr: 1002919	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-20 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
January 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 Decision Review Officer (DRO) 
decision of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO), which in pertinent part, 
granted service connection for bilateral hearing loss and 
assigned a 0 percent disability rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that, at its most limited, the Veteran's hearing 
is manifested by no more than level II hearing in the right 
ear and level IV hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The Veteran asserts that a compensable evaluation is 
warranted for his service-connected bilateral hearing loss.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2009).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2009).  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.  

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In June 2006, the Veteran was afforded a VA audiological 
examination.  Audiological testing performed during the 
evaluation showed the following pertinent puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
90
95
LEFT
20
25
60
90
100

Average puretone thresholds were 67.5 decibels in the right 
ear and 68.75 decibels in the left ear.  The Veteran had 
Maryland CNC test scores of 100 percent for both ears.  The 
VA audiologist stated that audiometric results revealed 
hearing acuity within normal limits through 1000 Hertz and 
sloping to profound sensorineural hearing loss in both ears 
thereafter.  

In April 2009, the Veteran underwent a second VA audiological 
evaluation.  He reported having trouble hearing in background 
noise.  Audiological testing performed during the evaluation 
showed the following pertinent puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
100
100
LEFT
40
45
80
100
105

Average puretone thresholds were 78.75 decibels in the right 
ear and 82.5 decibels in the left ear.  The Veteran had 
Maryland CNC test scores of 92 percent in the right ear and 
88 percent in the left ear.  The audiologist concluded that 
the Veteran exhibited mild to profound sensorineural hearing 
loss from 250 Hertz through 8000 Hertz in both ears.  He 
demonstrated excellent speech recognition ability in the 
right ear and good speech recognition ability in the left 
ear.  The VA audiologist noted a 10 to 20 decibels decrease 
in hearing sensitivity across the frequency range in the 
right ear, a 10 to 25 decibels decrease from 250 Hertz 
through 3000 Hertz in the left ear, and a decrease in speech 
recognition ability when compared with the audiometric 
results obtained in June 2006.  However, the audiologist 
reported that the Veteran has notice no change in hearing 
sensitivity in either year in the last few years.  

The Veteran's two audiological tests conducted since June 
2006 show some fluctuations in the threshold levels.  The 
audiological tests, however, do not indicate that the Veteran 
is entitled to an increased evaluation.  Based upon the 
results of the June 2006 audiological examination, from Table 
VI of 38 C.F.R. § 4.85, a Roman numeral II is derived for the 
right ear and a Roman numeral II is derived for the left ear.  
Thus, neither is the "better ear."  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting the applicable rows with the applicable columns.  
Similarly, based upon the April 2009 results, a Roman numeral 
II is derived for the right ear and a Roman numeral IV is 
derived for the left ear.  A noncompensable evaluation is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row II with column IV.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.  Thus, the evidence does not 
support a finding of a compensable evaluation.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the Veteran's 
situation as the audiometric results of both of these 
evaluations did not show puretone thresholds of loss of 55 
decibels or greater in the four relevant frequencies for the 
Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are 
also not applicable as both ears are not shown to manifest 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hz.  

The Board notes that the Veteran submitted an April 2006 
private audiological evaluation; however, it has not been 
accorded probative value.  Although the actual puretone 
thresholds were written out, along with the frequencies used 
to measure the puretone thresholds, there is no indication 
that the audiological evaluation was conducted in accordance 
with the Maryland CNC Test, which is a requirement for 
hearing testing for VA purposes.  38 C.F.R. § 4.85(a).  Thus, 
the Board finds that the private audiological evaluation to 
be less probative than the VA examinations discussed above.  

There is no contrary evidence of record suggesting that the 
Veteran's puretone thresholds for both ears meet the criteria 
for a higher rating, and, the Veteran has not submitted any 
additional treatment records reflecting his bilateral hearing 
loss.  Thus, the Board finds that the criteria for an initial 
compensable evaluation have not been met.  

The Board notes that an extraschedular evaluation is not for 
consideration. The evidence does not show that the service-
connected bilateral hearing loss presented or presents such 
an unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. § 
3.321(b)(1).  The noncompensable rating currently assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran and a higher evaluation is not 
warranted.  Although the Veteran's bilateral hearing loss may 
be getting worse, it has not yet risen to a level severe 
enough to warrant a compensable rating based on the 
application of the audiometric findings to the regulatory 
framework.  

In this case, as noted above, the Veteran's bilateral hearing 
loss is not productive of, or consistent with, the criteria 
for a compensable rating.  The Veteran's bilateral hearing 
loss does not more nearly approximate the symptoms required 
to warrant the next higher evaluation, and any worsening or 
increase in severity throughout the pendency of this appeal 
remains contemplated by the 0 percent rating now in effect.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board is aware of the Veteran's complaints about not 
being able to hear well; however, it must be reiterated that 
disability ratings for hearing impairment are derived by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  There was no indication that the 
audiological evaluations produced test results which were 
invalid or were misread by the RO staff.  Nevertheless, the 
clinical findings establish that the preponderance of the 
evidence is against an initial compensable evaluation for the 
Veteran's bilateral hearing loss disability.  Therefore, the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  More recently, in Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the Supreme Court held that 
the Federal Circuit's harmless error framework conflicts with 
38 U.S.C.A. § 7261(b)(2) requirement that the Veterans Court 
take "due account of the rule of prejudicial error."  The 
Supreme Court explained that such task prevents the reviewing 
court from directly asking the harmless error question, 
imposes unreasonable evidentiary burden on VA, and requires 
VA and not the claimant to explain the harmless error when 
the Court has ruled that the party "seek[ing] to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted."  Id. at 1705.  
As such, because the harmless error requirement is viewed as 
"too complex and rigid[,]" the Board is not required to 
determine whether the notice errors affected the essential 
fairness of the adjudication.  Id. at 1698.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  
In this case, the Veteran was provided a VCAA letter in June 
2006 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, private treatment records dated January 
1978 to June 2006, and a prescription history report from 
January 2000 to November 2006.  The Veteran was also provided 
VA examinations in connection with his claim.  The 2006 and 
2009 VA examiners reviewed the Veteran's claims file, noted 
his medical history, and recorded pertinent examination 
findings.  All obtainable evidence identified by the Veteran 
relative to the claim has been obtained and associated with 
the claims file.  Neither the Veteran nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


